Exhibit 10.1
PENWEST PHARMACEUTICALS CO.
Amended Executive Retention Agreement
     THIS AMENDED EXECUTIVE RETENTION AGREEMENT (this “Agreement”) by and
between Penwest Pharmaceuticals Co., a Washington corporation (the “Company”),
and [    ] (the “Executive”) is made as of [    ] (the “Effective Date”).
     WHEREAS, the Company recognizes that, as is the case with many
publicly-held corporations, the possibility of a change in control of the
Company exists and that such possibility, and the uncertainty and questions
which it may raise among key personnel, may result in the departure or
distraction of key personnel to the detriment of the Company and its
shareholders,
     WHEREAS, the Company desires to reinforce and encourage the continued
employment and dedication of the Company’s key personnel without distraction
from the possibility of a change in control of the Company and related events
and circumstances, and
     WHEREAS, the Company and the Executive are parties to an Executive
Retention Agreement dated as of [    ] (the “Prior Agreement”),
     NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
severance benefits set forth in this Agreement in the event the Executive’s
employment with the Company is terminated under the circumstances described
below in connection with or subsequent to a Change in Control (as defined
below).
     1. Key Definitions.
     As used herein, the following terms shall have the following respective
meanings:
          1.1 “Change in Control” means an event or occurrence set forth in any
one or more of subsections (a) through (d) below (including an event or
occurrence that constitutes a Change in Control under one of such subsections
but is specifically exempted from another such subsection):
               (a) the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the 1934
Securities Exchange Act, as amended) 50% or more of the combined voting power of
the then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company (excluding an acquisition

 



--------------------------------------------------------------------------------



 



pursuant to the exercise, conversion or exchange of any security exercisable
for, convertible into or exchangeable for common stock or voting securities of
the Company, unless the Person exercising, converting or exchanging such
security acquired such security directly from the Company or an underwriter or
agent of the Company), (ii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (iii) any acquisition by any corporation pursuant
to a Business Combination (as defined below) which complies with clauses (i) and
(ii) of subsection (c) of this definition; or
               (b) such time as the Continuing Directors (as defined below) do
not constitute a majority of the Board of Directors of the Company (or, if
applicable, the Board of Directors of a successor corporation to the Company)
(the “Board”), where the term “Continuing Director” means at any date a member
of the Board (i) who was a member of the Board on the date of execution of the
Prior Agreement or (ii) who was nominated or elected subsequent to such date by
at least a majority of the directors who were Continuing Directors at the time
of such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (ii) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or
               (c) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company in one or a
series of transactions (a “Business Combination”), unless, immediately following
such Business Combination, each of the following two conditions is satisfied:
(i) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% the combined voting power of the then-outstanding securities entitled to
vote generally in the election of directors, of the resulting or acquiring
corporation in such Business Combination (which shall include, without
limitation, a corporation which as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one or
more subsidiaries) (such resulting or acquiring corporation is referred to
herein as the “Acquiring Corporation”) in substantially the same proportions as
their ownership of the Outstanding Company Voting Securities immediately prior
to such Business Combination and (ii) no Person (excluding any employee benefit
plan (or related trust) maintained or sponsored by the Company or by the
Acquiring Corporation) beneficially owns, directly or indirectly, 50% of the
combined voting power of the then-outstanding securities of the Acquiring
Corporation entitled to vote generally in the election of directors (except to
the extent that such ownership existed prior to the Business Combination); or
               (d) the liquidation or dissolution of the Company.
          1.2 “Cause” means willful misconduct by the Executive or willful
failure by the Executive to perform his/her responsibilities to the Company
(including, without limitation, breach by the Executive of any provision of any
employment, consulting, advisory,

- 2 -



--------------------------------------------------------------------------------



 



nondisclosure, non-competition or other similar agreement between the Executive
and the Company), as determined by the Company, which determination shall be
conclusive.
          1.3 “Change in Control Date” means the first date during the Term (as
defined in Section 2) on which a Change in Control occurs. Anything in this
Agreement to the contrary notwithstanding, if (a) a Change in Control occurs,
(b) the Executive’s employment with the Company is terminated prior to the date
on which the Change in Control occurs, and (c) it is reasonably demonstrated by
the Executive that such termination of employment (i) was at the request of a
third party who has taken steps reasonably calculated to effect a Change in
Control or (ii) otherwise arose in connection with or in anticipation of a
Change in Control, then for all purposes of this Agreement the “Change in
Control” shall mean the date immediately prior to the date of such termination
of employment.
          1.4 “Disability” means a condition causing the Executive to be
disabled within the meaning of Section 22(e)(3) of the Internal Revenue Code of
1986, as amended (the “Code”), and any regulations promulgated thereunder.
          1.5 “Good Reason” means the occurrence, without the Executive’s
written consent, of any of the following events or circumstances:
               (a) the assignment to the Executive of duties inconsistent in any
material respect with the Executive’s authority (including status, offices,
titles and reporting requirements), duties, or responsibilities in effect
immediately prior to the earliest to occur of (i) the Change in Control Date,
(ii) the date of the execution by the Company of the initial written agreement
or instrument providing for the Change in Control or (iii) the date of the
adoption by the Board of a resolution providing for the Change in Control (with
the earliest to occur of such dates referred to herein as the “Measurement
Date”), or any other action or omission by the Company which results in a
material diminution in such authority, duties, or responsibilities; or
               (b) a change by the Company in the location at which the
Executive performs his/her principal duties for the Company to a new location
that increases the distance which the Executive commutes to a distance that is
35 miles greater than the distance of the Executive’s commute immediately prior
to the Measurement Date.
Notwithstanding the occurrence of any event or circumstance set forth in clauses
(a) or (b) above, such occurrence shall not be deemed to constitute Good Reason
if, prior to the Date of Termination specified in the Notice of Termination
(each as defined in Section 3.2(a)) given by the Executive in respect thereof,
such event or circumstance has been fully corrected and the Executive has been
reasonably compensated for any losses or damages resulting therefrom (provided
that such right of correction by the Company shall only apply to the first
Notice of Termination for Good Reason given by the Executive).
     2. Term of Agreement. This Agreement, and all rights and obligations of the
parties hereunder, shall take effect upon the Effective Date and shall expire
upon the first to occur of (a) the expiration of the Term (as defined below) if
a Change in Control has not occurred during the Term, (b) the termination of the
Executive’s employment with the Company prior to the Change

- 3 -



--------------------------------------------------------------------------------



 



in Control Date, (c) the date 18 months after the Change in Control Date, if the
Executive is still employed by the Company as of such later date, or (d) the
fulfillment by the Company of all of its obligations under this Agreement if the
Executive’s employment with the Company terminates within 18 months following
the Change in Control Date. “Term” shall mean the period commencing as of the
Effective Date and continuing in effect through December 31, 2011.
     3. Employment Status; Termination Following Change in Control.
          3.1 Not an Employment Contract. The Executive acknowledges that this
Agreement does not constitute a contract of employment or impose on the Company
any obligation to retain the Executive as an employee and that this Agreement
does not prevent the Executive from terminating employment at any time. If the
Executive’s employment with the Company terminates for any reason and
subsequently a Change in Control shall occur, the Executive shall not be
entitled to any benefits hereunder except as otherwise provided pursuant to
Section 1.3.
          3.2 Notice of Termination of Employment.
               (a) If the Change in Control Date occurs during the Term, any
termination of the Executive’s employment by the Company or by the Executive
within 18 months following the Change in Control Date (other than due to the
death of the Executive) shall be communicated by a written notice to the other
party hereto (the “Notice of Termination”), given in accordance with Section 9.
Any Notice of Termination shall specify the effective date of the employment
termination (the “Date of Termination”). The Date of Termination set forth in
such Notice of Termination shall not be less than 30 days or more than 60 days
after the date of delivery of such Notice of Termination, except in the case of
termination by the Company for Cause in which case such termination may be
effective immediately.
               (b) If the Executive seeks to terminate his/her employment with
the Company for Good Reason, then the Notice of Termination shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment. Any Notice of Termination for Good
Reason given by the Executive must be given within 30 days of the first
occurrence of the event(s) or circumstance(s) which constitute(s) Good Reason.
     4. Benefits to Executive. If the Change in Control Date occurs during the
Term and the Executive’s employment is terminated by the Company (other than for
Cause, Disability or death) or by the Executive for Good Reason within 18 months
following the Change in Control Date, then the Executive shall be entitled to
the following benefits:
               (a) Compensation.
                    (i) The Company shall pay to the Executive in a lump sum in
cash within 30 days (or such earlier date as applicable law requires) after the
Date of Termination (A) the Executive’s base salary through the Date of
Termination (B) any accrued vacation pay, in each case to the extent not
previously paid, (C) when permitted by Section

- 4 -



--------------------------------------------------------------------------------



 



409A, the amount of any compensation previously deferred by the Executive
(together with any accrued interest or earnings thereon) and (D) a $ 10,000
transition payment ;
                    (ii) The Company shall pay to the Executive an amount equal
to [200%/150%] of the sum of (x) the highest annual base salary of the Executive
during the period of the Executive’s employment with the Company and (y) the
highest annual bonus of the Executive during the period of the Executive’s
employment with the Company, including for this purpose the target annual bonus
of the Executive for the calendar year during which the Date of Termination
occurs, over a period (the “Payment Period”) that is equal in length to
[24 months for the Chief Executive Officer] [18 months for all other Executives]
for the Executive and commences on the Date of Termination (or as soon
thereafter as is permitted under Sections 6 and 7), which amount shall be paid
to the Executive in installments, in accordance with the Company’s regular
payroll practices. Notwithstanding the foregoing installment provisions, subject
to the Executive Release requirement and timing of Section 7, if and to the
extent the payments are exempted from the six-month delay by Sections
6(a)(iii)(1) and (2), the Company shall make the payments in this
Section 4(a)(ii) on or within 10 days after the date provided by Section 7;
                    (iii) Provided that the Executive complies with the
Executive Release requirements, (A) if the Executive is eligible and elects to
continue receiving group medical insurance under the continuation coverage rules
known as COBRA, the Company will pay the full premium for such coverage that it
pays for active and similarly-situated employees who receive the same type of
coverage until the earlier of (i) the end of the Payment Period or (ii) the date
the COBRA continuation coverage expires, and (B) in the event that the Payment
Period extends beyond the date the COBRA continuation coverage expires, then
following the date of such expiration, the Company shall pay to the Executive on
a monthly basis until the end of the Payment Period an amount equal to the same
monthly premium that the Company was paying for COBRA continuation coverage for
the Executive immediately prior to the expiration of the COBRA continuation
coverage; provided, however, that if the Executive becomes reemployed with
another employer and is eligible to receive health insurance benefits from such
employer, then the Company shall no longer be required to make these payments;
                    (iv) to the extent not previously paid or provided, the
Company shall timely pay or provide to the Executive any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive following the Executive’s termination of employment under any plan,
program, policy, practice, contract or agreement of the Company and its
affiliated companies.
               (b) Stock Acceleration. Each outstanding option to purchase
shares of Common Stock of the Company held by the Executive shall become
immediately exercisable in full and shares of Common Stock of the Company
received upon exercise of any options will no longer be subject to a right of
repurchase by the Company, and each outstanding restricted stock award shall be
deemed to be fully vested and will no longer be subject to a right of repurchase
by the Company.

- 5 -



--------------------------------------------------------------------------------



 



     5. Taxes.
               (a) Notwithstanding any other provision of this Agreement, except
as set forth in paragraph (b) below, in the event that the Company undergoes a
“Change in Ownership or Control” (as defined below), the Company shall not be
obligated to provide to the Executive a portion of any “Contingent Compensation
Payments” (as defined below) that the Executive would otherwise be entitled to
receive to the extent necessary to eliminate any “excess parachute payments” (as
defined in Section 280G(b)(1) of the Code) for the Executive. For purposes of
this Section 5, the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Payments” and the aggregate amount (determined in
accordance with Treasury Regulation Section 1.280G-1, Q/A-30 or any successor
provision) of the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Amount.”
               (b) Notwithstanding the provisions of paragraph (a), no such
reduction in Contingent Compensation Payments shall be made if (i) the
Eliminated Amount (computed without regard to this sentence) exceeds (ii) 110%
of the aggregate present value (determined in accordance with Treasury
Regulation Section 1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of
the amount of any additional taxes that would be incurred by the Executive if
the Eliminated Payments (determined without regard to this sentence) were paid
to him/her (including, state and federal income taxes on the Eliminated
Payments, the excise tax imposed by Section 4999 of the Code payable with
respect to all of the Contingent Compensation Payments in excess of the
Executive’s “base amount” (as defined in Section 280G(b)(3) of the Code), and
any withholding taxes). The override of such reduction in Contingent
Compensation Payments pursuant to this Section 5(b) shall be referred to as an
“Override.” For purpose of this paragraph, if any federal or state income taxes
would be attributable to the receipt of any Eliminated Payment, the amount of
such taxes shall be computed by multiplying the amount of the Eliminated Payment
by the maximum combined federal and state income tax rate provided by law.
               (c) For purposes of this Section 5 the following terms shall have
the following respective meanings:
                    (i) “Change in Ownership or Control” shall mean a change in
the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company determined in accordance with
Section 280G(b)(2) of the Code.
                    (ii) “Contingent Compensation Payment” shall mean any
payment (or benefit) in the nature of compensation that is made or made
available (under this Agreement or otherwise) to a “disqualified individual” (as
defined in Section 280G(c) of the Code) and that is contingent (within the
meaning of Section 280G(b)(2)(A)(i) of the Code) on a Change in Ownership or
Control of the Company.
               (d) Any payments or other benefits otherwise due to the Executive
following a Change in Ownership or Control that could reasonably be
characterized (as determined by the Company) as Contingent Compensation Payments
(the “Potential Payments”) shall not be made until the dates provided for in
this Section 5(d), except to the extent the structure of the Change in Ownership
or Control requires prompter payment. Within 30 days after each date on which
the Executive first becomes entitled to receive (whether or not then due)

- 6 -



--------------------------------------------------------------------------------



 



a Contingent Compensation Payment relating to such Change in Ownership or
Control, the Company shall determine and notify the Executive (with reasonable
detail regarding the basis for its determinations) (i) which Potential Payments
constitute Contingent Compensation Payments, (ii) the Eliminated Amount and
(iii) whether the Override is applicable. The Potential Payments will be reduced
in the following order: (i) nonacceleration of any stock options whose exercise
price is at or above the fair market value of the stock as determined in the
discretion of the Compensation Committee (taking into account, as appropriate,
the proceeds that would be received in connection with the event covered by
Section 4999) (“Underwater Options”), (ii) the cash severance due under
Section 6(a)(ii) above, (iii) nonacceleration of any stock options other than
Underwater Options, and (iv) any vesting or distribution of restricted stock or
restricted stock units. Within each category described in clauses (i), (iii),
and (iv), reductions or eliminations shall be made in reverse order beginning
with vesting or distributions that are to be paid the farthest in time from the
date of event covered by Section 4999. The Company shall promptly make to the
Executive the Payments that remain after such reductions.
               (e) The provisions of this Section 5 are intended to apply to any
and all payments or benefits available to the Executive under this Agreement or
any other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.
     6. Payments subject to Section 409A.
               (a) Subject to this Section 6, payments or benefits under
Section 4 shall begin only upon the date of a “separation from service” of the
Executive (determined as set forth below) which occurs on or after the
termination of the Executive’s employment. The following rules shall apply with
respect to distribution of the payments and benefits, if any, to be provided to
the Executive under Section 4, as applicable:
                    (i) It is intended that each installment of the payments and
benefits provided under Section 4 shall be treated as a separate “payment” for
purposes of Section 409A of the Code and the guidance issued thereunder
(“Section 409A”). Neither the Company nor the Executive shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.
                    (ii) If, as of the date of the “separation from service” of
the Executive from the Company, the Executive is not a “specified employee”
(within the meaning of Section 409A), then each installment of the payments and
benefits shall be made on the dates and terms set forth in Section 4.
                    (iii) If, as of the date of the “separation from service” of
the Executive from the Company, the Executive is a “specified employee” (within
the meaning of Section 409A), then:
                         (1) Each installment of the payments and benefits due
under Section 4 that, in accordance with the dates and terms set forth herein,
will in all circumstances, regardless of when the separation from service
occurs, be paid within the Short-Term Deferral Period (as hereinafter defined)
and shall be treated as a short-term deferral within

- 7 -



--------------------------------------------------------------------------------



 



the meaning of Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent
permissible under Section 409A. For purposes of this Agreement, the “Short-Term
Deferral Period” means the period ending on the later of the 15th day of the
third month following the end of the Executive’s tax year in which the
separation from service occurs and the 15th day of the third month following the
end of the Company’s tax year in which the separation from service occurs; and
                         (2) Each installment of the payments and benefits due
under Section 4 that is not described in Section 6(a)(iii)(1) and that would,
absent this subsection, be paid within the six-month period following the
“separation from service” of the Executive from the Company shall not be paid
until the date that is six months and one day after such separation from service
(or, if earlier, the Executive’s death), with any such installments that are
required to be delayed being accumulated during the six-month period and paid in
a lump sum on the date that is six months and one day following the Executive’s
separation from service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth herein; provided, however, that
the preceding provisions of this sentence shall not apply to any installment of
payments and benefits if and to the maximum extent that that such installment is
deemed to be paid under a separation pay plan that does not provide for a
deferral of compensation by reason of the application of Treasury
Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of the Executive’s second taxable year following his taxable year in
which the separation from service occurs.
               (b) The determination of whether and when a separation from
service of the Executive from the Company has occurred shall be made and in a
manner consistent with, and based on the presumptions set forth in, Treasury
Regulation Section 1.409A-1(h). Solely for purposes of this Section 6(b),
“Company” shall include all persons with whom the Company would be considered a
single employer under Section 414(b) and 414(c) of the Code.
               (c) All reimbursements and in-kind benefits provided under the
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A.
     7. Release. The obligation of the Company to make the payments and provide
the benefits to the Executive under Section 4(a)(ii) and Section 4(a)(iii) is
conditioned upon the Executive signing a release of claims, in a customary and
reasonable form requested by the Company (the “Executive Release”), within such
period of time as the Company may specify following the Date of Termination
(provided that the Executive Release must become effective before the 60th day
after Date of Termination). The Company shall not be obligated to make any
payments to the Executive under Section 4(a)(ii) and Section 4(a)(iii) until the
Executive Release has become effective in accordance with its terms. Assuming
the Executive Release has become effective, the payments subject to the
Executive Release will be paid (or begin payment) upon the 60th day after
termination of employment, and the Company shall promptly pay to the Executive
any payments that would otherwise have been made to the Executive between the
Date of Termination and such 60th day.

- 8 -



--------------------------------------------------------------------------------



 



     8. Successors.
          8.1 Successor to Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and agree to perform this Agreement to the same extent that the Company
would be required to perform it if no such succession had taken place. Failure
of the Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a breach of this Agreement and shall
constitute Good Reason (and be subject to the timing in Section 3.2(b)) because
failure to do so would be a material breach if the Executive elects to terminate
employment, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Agreement, “Company” shall mean the Company as
defined above and any successor to its business or assets as aforesaid which
assumes and agrees to perform this Agreement, by operation of law or otherwise.
          8.2 Successor to Executive. This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive should die while any amount would still be payable to
the Executive or his/her family hereunder if the Executive had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the executors, personal
representatives or administrators of the Executive’s estate.
     9. Notice. All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing. Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) prepaid via a reputable
nationwide overnight courier service, in each case addressed to the Company, at
2981 Route 22, Patterson, New York 12563, and to the Executive at the
Executive’s address indicated on the signature page of this Agreement (or to
such other address as either the Company or the Executive may have furnished to
the other in writing in accordance herewith). Any such notice, instruction or
communication shall be deemed to have been delivered five business days after it
is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent via a reputable nationwide
overnight courier service. Either party may give any notice, instruction or
other communication hereunder using any other means, but no such notice,
instruction or other communication shall be deemed to have been duly delivered
unless and until it actually is received by the party for whom it is intended.
     10. Miscellaneous.
          10.1 Employment by Subsidiary. For purposes of this Agreement, the
Executive’s employment with the Company shall not be deemed to have terminated
solely as a result of the Executive continuing to be employed by a wholly-owned
subsidiary of the Company.

- 9 -



--------------------------------------------------------------------------------



 



          10.2 Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
          10.3 Injunctive Relief. The Company and the Executive agree that any
breach of this Agreement by the Company is likely to cause the Executive
substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Executive
shall have the right to specific performance and injunctive relief.
          10.4 Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of the
State of Connecticut, without regard to conflicts of law principles.
          10.5 Waivers. No waiver by the Executive at any time of any breach of,
or compliance with, any provision of this Agreement to be performed by the
Company shall be deemed a waiver of that or any other provision at any
subsequent time.
          10.6 Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.
          10.7 Tax Withholding. Any payments provided for hereunder shall be
paid net of any applicable tax withholding required under federal, state or
local law.
          10.8 Entire Agreement. This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein is hereby terminated and
cancelled, including the Prior Agreement which is hereby terminated as of the
Effective Date.
          10.9 Amendments. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Executive.
          10.10 Executive’s Acknowledgements. The Executive acknowledges that
he/she: (a) has read this Agreement; (b) has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Executive’s own choice or has voluntarily declined to seek such counsel;
(c) understands the terms and consequences of this Agreement; and
(d) understands that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP
is acting as counsel to the Company in connection with this Agreement and is not
acting as counsel for the Executive.
          10.11 Section 409A. This Agreement is intended to comply with the
provisions of Section 409A and the Agreement shall, to the extent practicable,
be construed in accordance therewith. The Company makes no representation or
warranty and shall have no liability to the Executive or any other person if any
provisions of this agreement are determined to constitute deferred compensation
subject to Section 409A and do not satisfy an exemption from, or the conditions
of, Section 409A.

- 10 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first set forth above.

            PENWEST PHARMACEUTICALS CO.
      By:           Name:   Christophe Bianchi        Title:   Chairman of the
Compensation
Committee of the Board of Directors          EXECUTIVE:
            Name:         Address:      

- 11 -